DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1, 3-10, 12-16 are pending. Claims 2 and 11 have been canceled, and redrafted into the parent independent claims, thus narrowing the dependent claim scope therefrom, and requiring further search and/or consideration, and considering that the arguments are not persuasive for the below reasons, this action must be made Final. The claims have been amended to overcome the 35 USC 112 second paragraph and accordingly those rejections are withdrawn. 
Applicants remarks are not found persuasive regarding the primary reference, as the arguments are narrowly tailored and do not address the full scope of the claimed invention as applied to Madea. In other words the remarks are not commensurate in scope with the claims. Madea clearly teaches that when the n-type MOSFET transistor T53 is on via the controller, the abnormality resistor R51 is on or connected to the feed line or power/source line from battery B+, and is arranged before the piezo electric injector and the injector transistors T32 etc… accordingly applicants arguments cannot be found persuasive and the rejections must be maintained.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 7, 10, 12 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Maeda (US 6384512);
Claim(s) 4, 5, 13 and 14 is/are rejected) under 35 U.S.C. 103 as being unpatentable over Maeda as applied to claims 1-3, 10-12  above, and further in view of Fulton (US 5091738); 
Claim(s) 6 and 15 is/are rejected  under 35 U.S.C. 103 as being unpatentable over Maeda as applied to claims 1, 3, 10, 12  above, and further in view of Fujisawa (JP2000047118); 

Maeda discloses in claim 1: A piezoelectric actuator (best seen in Figure 1), comprising: a piezoelectric element (INJ1-4) generating a predetermined displacement by applying a voltage (from B+); a power supply (id) applying a voltage to the piezoelectric element; a drive circuit (3 is the drive circuit, charge/discharge drive circuit Col 3 ln 5-10, along with switches T32, T12, T11, T21, T31 and T41) that applies a voltage from the power supply to the piezoelectric element (via the controller and the drive circuit) by a pulse charge signal (Col 4 ln 2) and a discharge signal (id) to charge the piezoelectric element, and discharges the charge charged in the piezoelectric element to drive the piezoelectric element; an abnormality detection circuit (abnormal circuit 41) detecting an abnormality due to insulation failure (i.e. the abnormal situation such as a short circuit, current leakage etc… Col 1 ln 50-55) of the piezoelectric element (i.e. a fault); and a control unit (4) that sends the charge signal and the discharge signal to the drive circuit, and determines whether or not the piezoelectric element is normal based on an abnormality detection signal from the abnormality detection circuit (via detection resistors R11, R31, R51 Col 6 ln 48), and the piezoelectric actuator making an object (i.e. the injection valves) perform a predetermined operation by displacing the piezoelectric element, wherein the abnormality detection circuit outputs the abnormality detection signal that detects a time corresponding to a period from when a current starts to flow to the piezoelectric element during charging to when a current stops to flow, and it is determined that the piezoelectric element is abnormal when the time is equal to or more than a set time (per Col 6 ln 35-42) and wherein the abnormality detection circuit includes a resistor (R51) provided on a feed line (in circuit 3 before L52 figure 1) from the power supply (B+) to the piezoelectric element (INJ1-4) and a switching element (T53) outputting a current supplied based on the voltage drop when a current flows through the piezoelectric element during charging (i.e. when p-channel transistor T52 (-on) and n-channel transistor T53 (+on) to feed back to the controller 4 an abnormality signal via R51 to abnormality circuit 41) as the abnormality detection signal, and the piezoelectric element is determined to be abnormal when a time during which the abnormality detection signal is flowing is equal to or longer than the set time (as discussed, and in other words, when controller sends the power supply to the Pe-injectors the current is flowing to the injectors to charge and also current is provided to the transistor T53/R51 for abnormality detection as discussed Col 6 ln 35-50.)  

Maeda discloses in claim 10: An abnormality detection circuit (41), wherein a piezoelectric actuator (best seen in Figure 1), comprises: a piezoelectric element (Inj1-4) generating a predetermined displacement by applying the voltage (from B+); a power supply (id) applying a voltage to the piezoelectric element; a drive circuit (3 is the drive circuit, charge/discharge drive circuit Col 3 ln 5-10, along with switches T32, T12, T11, T21, T31 and T41) that applies a voltage from the power supply to the piezoelectric element (via the controller and the drive circuit) by a pulse charge signal (Col 4 ln 2) and a discharge signal (id) to charge the piezoelectric element, and discharges the charge charged in the piezoelectric element to drive the piezoelectric element; and a control unit (4) that sends the charge signal and the discharge signal to the drive circuit, the abnormality detection circuit (abnormal circuit 41) detecting an abnormality due to insulation failure (i.e. current leakage failure) of the piezoelectric element (i.e. a fault), wherein the abnormality detection circuit outputs the abnormality detection signal (via detection resistors R11, R31, R51 Col 6 ln 48) that detects a time corresponding to a period from when a current starts to flow to the piezoelectric element during charging to when a current stops to flow, and it is determined that the piezoelectric element is abnormal when the time is equal to or more than a set time (per Col 6 ln 35-42), the abnormality detection circuit comprising: a resistor (R51) provided on a feed line (in circuit 3 before L52 figure 1) from the power supply (B+) to the piezoelectric element (INJ1-4) and a switching element (T53) outputting a current supplied based on the voltage drop when a current flows through the piezoelectric element during charging (i.e. when p-channel transistor T52 (-on) and n-channel transistor T53 (+on) to feed back to the controller 4 an abnormality signal via R51 to abnormality circuit 41, so it can be said that the resistor R51 is on the feed line and receiving the current to ground/drain when the n-channel transistor T53 is on via controller) as the abnormality detection signal, and the piezoelectric element is determined to be abnormal when a time during which the abnormality detection signal is flowing is equal to or longer than the set time (as discussed, and in other words, when controller sends the power supply to the Pe-injectors the current is flowing to the injectors to charge and also current is provided to the transistor T53/R51 for abnormality detection as discussed Col 6 ln 35-50..

Maeda discloses in claims 3 and 12: wherein the switching element is a transistor (the switches are all MOSFET transistors in the controller Col 3 ln 18.) 

Maeda discloses in claims 4 and 13: the abnormality detection circuit includes the set time (as indicated above); but Maeda does not explicitly disclose: an RC circuit for adjusting the set time; but Fulton discloses: an RC circuit for adjusting the set time (Col 15 ln 60-68, where a MOSFET is provided with an RC circuit that allows the set time to be so set or adjusted, so that the circuit can be turned off after such a substantial time has elapsed.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize an RC circuit to adjust the set time as taught by Fultons MOSFET for the Maeda MOSFET, for the purpose of providing a circuit that allows the set time to be so set or adjusted and that can be turned off after such a substantial time has elapsed. 

Maeda discloses (as modified for the reasons discussed above) in claims 5 and 14: the abnormality detection circuit includes two transistors as the switching element (Maeda uses more than one transistor as its switching element, including T11, T12, T31, T32, T41, T51, T52, T53); but Maeda does not disclose: two RC circuits respectively corresponding to the two transistors, and the set time is set to 80 μsec; although Fulton teaches as discussed above, using an RC circuit for adjusting the set time, and the time being greater than 6 micro.sec for the set time (id); and one of ordinary skill in the art would consider as an obvious matter of design choice to set the time (as evidenced by Fulton’s 6 micro.second range) in the micro.second range for example at about 85 micro.seconds; 
Accordingly it would have been obvious as taught by Fulton and as an obvious matter of design choice to utilize two RC circuits for setting the time for two transistor of Maeda, for the purpose of multiple transistor and piezo actuator control as taught in Maeda, and further obvious to one of ordinary skill in the art as an obvious matter of design choice to set the time to 85 micro.seconds for the set time of the fault or abnormality time setting, all for the purpose of determining as taught in Maeda as modified for the reasons discussed above, especially considering that the such a change is no more than an obvious variation consistent with the known principles in the art, and see In re Rice, 341 F2.d 309, 314 (CCPA 1965). 

Maeda discloses in claims 6 and 15: wherein [a controller] (4) is used as the abnormality detection circuit (41); but Maeda does not disclose, although Fujisawa teaches: an FPGA is used as the abnormality detection circuit. (see abstract); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a field programmable gate array programable logic device as the controller and abnormality detection circuit as taught by Fujisawa for that of Maeda, all for the purpose of user customization at the time of implementation of the control circuit. 

Maeda discloses in claim 7: The piezoelectric actuator according to claim 1, further comprising an alarm generation device that generates an alarm according to a command from the control unit when the control unit determines that the piezoelectric element is abnormal based on the abnormality detection signal from the abnormality detection circuit (the abnormality detection circuit will set an abnormality flag (i.e. and alarm S38 figure 3C) that is generated when the abnormality is determined, Col 10 ln 17-20.) 

Claim(s) 1, 8, 9, 10 and 16 (with claims 1 and 10 in the alternative) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 8662312) in view of Maeda.

Ito discloses in claim 1: A piezoelectric actuator (best seen in Figure 6 and 7), comprising: a piezoelectric element (93) generating a predetermined displacement by applying a voltage (from the drive unit 94 and see Col 4 ln 67, and also 72 Col 8 ln 58-60); a power supply (id) applying a voltage to the piezoelectric element; a drive circuit (id) that applies a voltage from the power supply to the piezoelectric element (via the controller and the drive circuit) by a pulse charge signal (wave form as seen in figure 5 which is pulsed, and see Col 8 ln 8-23) and a discharge signal (id, where it is noted that the pulsed signal is a square wave same as the instant application) to charge the piezoelectric element, and discharges the charge charged in the piezoelectric element to drive the piezoelectric element; and a control unit (6 figure 7) that sends the charge signal and the discharge signal to the drive circuit, and the piezoelectric actuator making an object (i.e. the air valve) perform a predetermined operation by displacing the piezoelectric element; but Ito does not disclose the following, although Maeda teaches:  an abnormality detection circuit (abnormal circuit 41) detecting an abnormality due to insulation failure (current leakage Col 1 ln 50-55) of the piezoelectric element; and determines whether or not the piezoelectric element is normal based on an abnormality detection signal from the abnormality detection circuit (via detection resistors R11, R31, R51 Col 6 ln 48), , wherein the abnormality detection circuit outputs the abnormality detection signal that detects a time corresponding to a period from when a current starts to flow to the piezoelectric element during charging to when a current stops to flow, and it is determined that the piezoelectric element is abnormal when the time is equal to or more than a set time (per Col 6 ln 35-42), and wherein the abnormality detection circuit includes a resistor (R51) provided on a feed line (in circuit 3 before L52 figure 1) from the power supply (B+) to the piezoelectric element (INJ1-4) and a switching element (T53) outputting a current supplied based on the voltage drop when a current flows through the piezoelectric element during charging (i.e. when p-channel transistor T52 (-on) and n-channel transistor T53 (+on) to feed back to the controller 4 an abnormality signal via R51 to abnormality circuit 41) as the abnormality detection signal, and the piezoelectric element is determined to be abnormal when a time during which the abnormality detection signal is flowing is equal to or longer than the set time (as discussed, and in other words, when controller sends the power supply to the Pe-injectors the current is flowing to the injectors to charge and also current is provided to the transistor T53/R51 for abnormality detection as discussed Col 6 ln 35-50.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide Ito with an abnormality circuit as taught by Maeda, where the abnormality detection circuit as taught in Maeda can detect an abnormality due to insulation failure of the piezoelectric element (i.e. a current fault failure) as taught in Maeda; and determine whether or not the piezoelectric element is normal based on an abnormality detection signal from the abnormality detection circuit as taught by Maeda where the abnormality detection circuit can output the abnormality detection signal (where the abnormality detection circuit of Maeda) that detects a time corresponding to a period from when a current starts to flow to the piezoelectric element during charging to when a current stops to flow (as taught by Madea with the resistor on the feedline when the controller provides current to the piezoelectric actuator for Ito as taught in Madea), and then determines that the piezoelectric element is abnormal when the time is equal to or more than a set time, as taught in Maeda, all for the purpose of for example, increasing the efficient reliable operability of the valve of Ito. 

Ito discloses (as modified for the reasons discussed above) in claim 8: The piezoelectric actuator according to claim 1, wherein the piezoelectric actuator has a plurality of the piezoelectric elements (i.e. piezo stack elements of 93/72), and each of the piezoelectric elements is used to open and close each of a plurality of valves (Col 3 ln 12-14) used in an optical granular material sorter (figure 6.) 

Ito discloses (as modified for the reasons discussed above) in claim 9: The piezoelectric actuator according to claim 1, further comprising a displacement enlarging mechanism (96a, 97a, 98a, 99a and see Col 5 ln 17-19) enlarging displacement of the piezoelectric element.

Ito discloses in claim 10: A piezoelectric actuator (best seen in Figure 6 and 7), comprising: a piezoelectric element (93) generating a predetermined displacement by applying a voltage (from the drive unit 94 and see Col 4 ln 67, and also 72 Col 8 ln 58-60); a power supply (id) applying a voltage to the piezoelectric element; a drive circuit (id) that applies a voltage from the power supply to the piezoelectric element (via the controller and the drive circuit) by a pulse charge signal (wave form as seen in figure 5 which is pulsed, and see Col 8 ln 8-23) and a discharge signal (id, where it is noted that the pulsed signal is a square wave same as the instant application) to charge the piezoelectric element, and discharges the charge charged in the piezoelectric element to drive the piezoelectric element; and a control unit (6 figure 7) that sends the charge signal and the discharge signal to the drive circuit; but Ito does not disclose the following, although Maeda teaches:  an abnormality detection circuit (abnormal circuit 41) detecting an abnormality due to insulation failure (current leakage etc… Col 1 ln 50-55) of the piezoelectric element; and determines whether or not the piezoelectric element is normal based on an abnormality detection signal from the abnormality detection circuit (via detection resistors R11, R31, R51 Col 6 ln 48), wherein the abnormality detection circuit outputs the abnormality detection signal detecting a time corresponding to a period from when a current starts to flow to the piezoelectric element during charging to when a current stops to flow, and it is determined that the piezoelectric element is abnormal when the time is equal to or more than a set time (per Col 6 ln 35-42), the abnormality detection circuit comprises: a resistor (R51) provided on a feed line (in circuit 3 before L52 figure 1) from the power supply (B+) to the piezoelectric element (INJ1-4) and a switching element (T53) outputting a current supplied based on the voltage drop when a current flows through the piezoelectric element during charging (i.e. when p-channel transistor T52 (-on) and n-channel transistor T53 (+on) to feed back to the controller 4 an abnormality signal via R51 to abnormality circuit 41) as the abnormality detection signal, and the piezoelectric element is determined to be abnormal when a time during which the abnormality detection signal is flowing is equal to or longer than the set time (as discussed, and in other words, when controller sends the power supply to the Pe-injectors the current is flowing to the injectors to charge and also current is provided to the transistor T53/R51 for abnormality detection as discussed Col 6 ln 35-50.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide Ito with an abnormality circuit as taught by Maeda, where the abnormality detection circuit as taught in Maeda can detect an abnormality due to insulation failure of the piezoelectric element (i.e. a current fault failure) as taught in Maeda; and determine whether or not the piezoelectric element is normal based on an abnormality detection signal from the abnormality detection circuit as taught by Maeda where the abnormality detection circuit can output the abnormality detection signal (where the abnormality detection circuit of Maeda) that detects a time corresponding to a period from when a current starts to flow to the piezoelectric element during charging to when a current stops to flow (as taught by Madea with the resistor on the feedline when the controller provides current to the piezoelectric actuator for Ito as taught in Madea), and then determines that the piezoelectric element is abnormal when the time is equal to or more than a set time, as taught in Maeda, all for the purpose of for example, increasing the efficient reliable operability of the valve of Ito. 

Ito discloses (as modified for the reasons discussed above) in claim 16: A piezoelectric valve system (best seen in Figure 6 and 7) used in an optical granular material sorter (see 1, figure 6) that sorts granular material by an optical detection means (51/53) and blows off the sorted granular material by a jet air (via nozzle 71), the piezoelectric valve system comprising: a plurality of piezoelectric valves (9 multiple valves used, Col 3 ln 13 and as applied at Col 8 ln 55) that open and close the air jet discharge path by causing a predetermined displacement in the piezoelectric element (93); the power supply for applying the voltage to the piezoelectric element (Col 5 ln 5-10 and ln 42-45); the drive circuit (in drive unit 72 per Col 8 ln 58-60) that selectively applies the voltage from the power supply to the piezoelectric element by the pulse charge signal and the discharge signal to the piezoelectric element of the plurality of piezoelectric valves to charge the piezoelectric element, and discharges the charge charged in the piezoelectric element to drive the piezoelectric element (see Col 12, claim 10, ln 14-16); the abnormality detection circuit according to claim 10 (as seen in Ito as modified for the reasons discussed above) detecting an abnormality due to insulation failure of the piezoelectric element (id); and a control unit (6 as modified for the reasons discussed above) that sends the pulse charge signal and the discharge signal corresponding to the piezoelectric element of each piezoelectric valve to the drive circuit and determines whether the piezoelectric element is normal or not based on an abnormality detection signal from the abnormality detection circuit (as discussed above.)  
If it could be persuasively agued at some future unforeseen date that Ito does not explicitly disclose: the valve system using multiple piezoelectric valves, considering that Ito suggests teaches/uses multiple piezoelectric actuated valves (Col 3 ln 13); it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize multiple piezoelectric valves as taught in Ito, for the purpose of for example, increasing the throughput of optical/granular material sorting, especially since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753